       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



IN RE: LIBOR-BASED FINANCIAL                       Civ. No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:


33-35 GREEN POND ROAD ASSOC., LLC,                 Civ. No. 12-cv-5822 (NRB)
on behalf of itself and all others similarly
situated,

                                     Plaintiff,
v.

BANK OF AMERICA CORPORATION, et al.,

                                  Defendants.


COURTYARD AT AMWELL II, LLC, et al.,               Civ. No. 12-cv-6693 (NRB)
on behalf of themselves and all others similarly
situated,

                                     Plaintiffs,

                        v.

BANK OF AMERICA CORPORATION, et al.,

                                  Defendants.


                 [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING
                FINAL APPROVAL OF SETTLEMENT WITH BARCLAYS PLC,
                   BARCLAYS BANK PLC, AND BARCLAYS CAPITAL INC.
       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 2 of 14



        WHEREAS, the following cases are pending before this Court: (1) 33-35 Green Pond Road

Assoc., LLC et al. v. Bank of America Corporation, et al., Civ. No. 12-cv-5822 (S.D.N.Y.) (NRB) and

(2) Courtyard at Amwell II, LLC, et al. v. Bank of America Corporation, et al., Civ. No. 12-cv-6693

(S.D.N.Y.) (NRB) (collectively, the “Non-Defendant OTC Action” or the “Action”);

        WHEREAS, Plaintiffs 33-35 Green Pond Road Assoc., LLC, Courtyard at Amwell II, LLC,

Greenwhich Commons II, LLC, Jill Court Associates II, LLC, Maidencreek Ventures II LP,

Raritan Commons, LLC, and Lawrence W. Gardener (collectively, the “Non-Defendant OTC

Plaintiffs”) have moved, pursuant to Federal Rule of Civil Procedure 23(e), for an order:

(a) granting final approval to the settlements with Barclays PLC, Barclays Bank PLC, and Barclays

Capital Inc. (collectively “Barclays”), HSBC Bank plc, JPMorgan Chase & Co., JPMorgan Chase

Bank, N.A., Bank of America Corporation, Bank of America, N.A., and Citibank, N.A.

(collectively, the “Settlements”), (b) certifying the Settlement Classes; (c) granting final approval to

the Plan of Allocation; (d) appointing Lite DePalma Greenberg, LLC and Hagens Berman Sobol

Shapiro LLP as Class Counsel for the Settlement Classes; and (e) finding that the notice provided

to members of the Settlement Classes satisfied Federal Rules of Civil Procedure 23(c)(2)(B) and

23(e)(1), due process, and any other applicable law;

        WHEREAS, the Court has considered the Barclays Settlement and other documents

submitted in connection with Non-Defendant OTC Plaintiffs’ Motion for Final Approval of

Settlements with Barclays PLC, Barclays Bank PLC, and Barclays Capital Inc., HSBC Bank plc,

JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank of America Corporation, Bank of

America, N.A., and Citibank, N.A., and good cause appearing therefor;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:




                                                  -1-
          Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 3 of 14



          1.     This Court has subject matter jurisdiction over this Action and, solely for purposes

of effectuating the Barclays Settlement and subject to the express limitations contained in the

Barclays Settlement Agreement, personal jurisdiction over Non-Defendant OTC Plaintiffs,

Barclays, and all Barclays Class Members.1

          2.     All terms in initial capitalization used in this Final Judgment and Order shall have

the same meanings as set forth in the Barclays Settlement Agreement, unless otherwise defined

herein.

                 I.      FINAL APPROVAL OF THE BARCLAYS SETTLEMENT

          3.     Upon review of the record, including the orders preliminarily approving the

Barclays Settlement and the submissions in support of the Settlements and preliminary approval,

the Court finds that the Barclays Settlement resulted from arm’s-length negotiations between

highly experienced counsel and falls within the range of possible approval.

          4.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court hereby

grants final approval to the Barclays Settlement on the basis that it is fair, reasonable, and

adequate as to, and in the best interests of, all Barclays Class Members, within the meaning of, and

in compliance with all applicable requirements of the Federal Rule of Civil Procedure; the Court

directs the Barclays Settlement’s consummation according to its terms. In reaching this conclusion,

the Court has considered the express language of Rule 23(e) and the factors set forth in City of

Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by Goldberger v.

Integrated Resources, Inc., 209 F.3d 43 (2d Cir. 2000). Moreover, the Court concludes as follows:




    1
        “Class Members” refer collectively to members of the Barclays Settlement Class.



                                                  -2-
       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 4 of 14




        a.      The Barclays Settlement was negotiated by counsel with significant experience

                litigating antitrust class actions and are the result of vigorous arm’s-length

                negotiations undertaken in good faith;

        b.      This Action is likely to involve contested and serious questions of law and fact,

                such that the value of immediate monetary recovery, in conjunction with the value

                of the prospective relief set forth in the Barclays Settlement, outweigh the uncertain

                possibility of future relief after protracted and expensive litigation; and

        c.      Class Counsel’s judgment that the Barclays Settlement is fair and reasonable, and

                the reactions to the Barclays Settlement by members of the Barclays Settlement

                Class is entitled to great weight.

               II.     CERTIFICATION OF BARCLAYS SETTLEMENT CLASS

        5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court certifies,

solely for purposes of effectuating the settlement set forth in the Barclays Settlement Agreement,

the following settlement class:

                All persons or entities (other than Defendants and their employees,
                affiliates, parents, and subsidiaries) who purchased a U.S. Dollar
                LIBOR-Based Instrument from Non-Defendant OTC Financial
                Institutions and that owned the U.S. Dollar LIBOR-Based
                Instrument at any time during the period August 2007 through May
                2010 (“the Class Period”); provided that, if Plaintiffs expand the Class
                in any subsequent amended complaint, class motion, or settlement,
                the Class defined in this Agreement shall be expanded so as to be
                coterminous with such expansion. (“Barclays Settlement Class”)

The Non-Defendant OTC Financial Institutions are the following entities (and any of their

subsidiaries, affiliates, predecessors, or successors): Ally Financial Inc.; American Express

Company; Bancwest Corporation; The Bank of New York Mellon Corporation; BB&T

Corporation; BBVA Compass Bancshares, Inc.; BMO Harris Bank, N.A.; Capital One Financial



                                                     -3-
       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 5 of 14




Corporation; Fifth Third Bancorp; Goldman Sachs Group, Inc.; Harris Financial Corporation;

Keycorp Cleveland; M&T Bank Corporation; Metlife, Inc.; Morgan Stanley; Northern Trust

Corporation; The PNC Financial Services Group, Inc.; Regions Financial Corporation; State

Street Corporation; Suntrust Banks, Inc.; The Toronto-Dominion Bank; Unionbancal

Corporation; U.S. Bancorp; and Wells Fargo & Company.

       6.      The Court’s certification of the Barclays Settlement Class as provided herein is

without prejudice to, or waiver of the rights of, any defendant to contest certification of any other

class proposed in these actions (i.e., the actions included in the above-captioned multi-district

litigation). The Court’s findings in this Order shall have no effect on the Court’s ruling on any

motion to certify any class in these actions or on the Court’s rulings concerning any defendant’s

motion, and no party may cite or refer to the Court’s approval of the Barclays Settlement Class as

persuasive or binding authority with respect to any motion to certify any such class or any

defendant’s motion. The findings that follow in Paragraphs 7-8 are limited to this Final Judgment

and Order and are made only in the context of the Barclays Settlement.

       7.      The Court finds that the requirements of Rule 23 are satisfied solely for the

purpose of effectuating the Barclays Settlement as follows:

       a.      Pursuant to Rule 23(a)(1), the Court determines that the members of the Barclays

               Settlement Class are so numerous that their joinder before the Court would be

               impracticable;

       b.      Pursuant to Rule 23(a)(2), the Court determines that Non-Defendant OTC

               Plaintiffs have alleged one or more questions of fact or law common to the Barclays

               Settlement Class;




                                                 -4-
        Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 6 of 14




        c.      Pursuant to Rule 23(a)(3), the Court determines that Non-Defendant OTC

                Plaintiffs’ claims are typical of the claims of the Barclays Settlement Class;

        d.      Pursuant to Rule 23(a)(4), the Court determines that Non-Defendant OTC

                Plaintiffs will fairly and adequately protect the interests of the Barclays Settlement

                Class;

        e.      Pursuant to Rule 23(b)(3), the Court determines that common questions of law

                and fact predominate over questions affecting only individual members of the

                Barclays Settlement Class; and

        f.      Pursuant to Rule 23(b)(3), the Court determines that a class resolution is superior

                to other available methods for the fair and efficient adjudication of this Action.

        8.      If the Effective Date2 does not occur with respect to the Barclays Settlement

because of a failure of a condition that affects the settlement, then certification of the

corresponding Barclays Settlement Class shall be deemed null and void.

                                     III.    CLASS COUNSEL

        9.      Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, and solely for

settlement purposes, the following firms are designated as settlement class counsel for the Barclays




    2
       Pursuant to Paragraph 6 of the Barclays’ Settlement Agreement, the “Effective Date” of the
settlement shall be the date when all of the following events shall have occurred and shall be
conditioned on the occurrence of all of the following events: “(i) Except with respect to
Cooperation Obligations, which obligations are ongoing as provided herein, the Parties have
fulfilled all of their obligations undertaken pursuant to this Agreement; (ii) Entry of the
Preliminary Approval Order; (iii) Final Approval by the Court of the settlement set forth in this
Agreement, following Class Notice and the Fairness Hearing; (iv) No Party has exercised his, her,
or its rights set forth herein to terminate this Agreement; and (v) Entry by the Court of a Final
Judgment and Order of Dismissal, and the Final Judgment and Order of Dismissal becomes final,
or, in the event that the Court enters an Alternative Judgment and neither Class Plaintiffs nor
Barclays elects to terminate this Agreement, and such Alternative Judgment becomes final.”



                                                  -5-
       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 7 of 14




Settlement Class (“Class Counsel”): Lite DePalma Greenberg, LLC and Hagens Berman Sobol

Shapiro LLP.

                                       IV.     CLASS NOTICE

       10.     Upon review of the record, the Court finds that members of the Barclays

Settlement Class were provided direct notice of the Barclays Settlement as well as publication

notice and Internet notice, which constituted due, adequate, and sufficient notice of the Barclays

Settlement; the Court further finds that the notice provided to members of the Barclays

Settlement Class was the best practicable notice under the circumstances, and that it satisfied the

requirements of Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e)(1), due process, and any

other applicable law. No Barclays Class Member is relieved from the terms of the Barclays

Settlement, including the releases provided for therein, based upon the contention or proof that

such class member failed to receive actual or adequate notice. A full opportunity has been offered

to all class members to object to the Barclays Settlement and to participate in the hearing thereon.

                                  V.         OTHER PROVISIONS

       11.     The Court approves and directs the implementation of all the terms of the Barclays

Settlement.

       12.     If this Final Judgment and Order is set aside, materially modified, or overturned by

this Court or on appeal, and is not fully reinstated on further appeal, this Final Judgment and

Order certifying the Barclays Settlement Class shall be vacated nunc pro tunc.




                                                 -6-
        Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 8 of 14



        13.     Except as to any individual claim of those Persons who have validly and timely

requested exclusion from the Barclays Settlement Class (“Opt-Outs”),3 all Released Parties4, and all

Releasing Parties5 are bound by this Final Judgment and Order and by the Barclays Settlement

Agreement.

        14.     The Court dismisses the Non-Defendant OTC Action, and hereby bars all Released

Claims,6 against any of the Released Parties by the Releasing Parties, with prejudice. The Parties

are to bear their own costs, except as otherwise provided in the Barclays Settlement.


    3
       The Opt-Outs to the Settlements are listed in Exhibit A to this Order.
    4
      Pursuant to Paragraph 2(aa) of the Barclays Settlement Agreement, “Released Parties” are
defined as “Barclays and each of its past or present direct and indirect parents (including holding
companies), subsidiaries, affiliates, associates (all as defined in SEC Rule 12b-2 promulgated
pursuant to the Securities Exchange Act of 1934), predecessors, successors, and each of their
current and former respective officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, advisors, and assigns. Released Parties
does not include: (1) any of the other Defendants; or (2) any other Person formerly named as a
party in the Non-Defendant OTC Action.”
    5
      Pursuant to Paragraph 2(bb) of the Barclays Settlement Agreement, “Releasing Parties” are
defined as “Individually and collectively, Class Plaintiffs and each Non-Defendant OTC Class
Member, on behalf of themselves and any of their respective past or present officers, directors,
stockholders, agents, employees, legal representatives, partners, associates, trustees, parents,
subsidiaries, divisions, affiliates, heirs, executors, administrators, purchasers, predecessors,
successors, and assigns, and any other Person or entity on behalf of whom Class Plaintiffs and each
Non-Defendant OTC Class Member has a legal right to make or release claims, whether or not
they object to this Settlement Agreement.”
    6
      Pursuant to Paragraph 2(z) of the Barclays Settlement Agreement, “Released Claims” are
defined as “Any and all manner of claims, causes of action, cross-claims, counter-claims, charges,
liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or liabilities for
any obligations of any kind whatsoever (however denominated), whether class or individual, in law
or equity or arising under constitution, statute, regulation, ordinance, contract, or otherwise in
nature for fees, costs, penalties, fines, debts, expenses, attorneys’ fees, and damages, whenever
incurred, and liabilities of any nature whatsoever (including joint and several), known or
unknown, suspected or unsuspected, asserted or unasserted, arising from or relating in any way to
any conduct alleged or that could have been alleged in and arising from the factual predicate of the
Non-Defendant OTC Action; provided, however, that Released Claims do not include: (1) claims
that are the subject of the Exchange-Based Plaintiffs’ Action; (2) claims that are the subject of the
Bond-Holder Plaintiffs’ Action; (3) claims that are the subject of the OTC Action; (4) claims
arising under foreign law related to transactions outside the United States; or (5) claims to enforce
any of the terms of this Agreement. For the avoidance of doubt, Released Claims does not include
claims relating to or arising out of the purchase of non-U.S. Dollar LIBOR-Based Instruments,
claims to complete the settlement, and general commercial disputes regarding U.S. Dollar LIBOR-
Based Instruments.”



                                                   -7-
       Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 9 of 14




        15.     Any Opt-Outs that have timely and validly requested exclusion from the Barclays

Settlement Class and are hereby excluded from the Barclays Settlement Class, are not bound by

this Final Judgment and Order as it relates to the Barclays Settlement, and may not make any

claim or receive any benefit from the Barclays Settlement, whether monetary or otherwise.

        16.     Upon the Effective Date, the Releasing Parties: (a) shall be deemed to have hereby

fully and irrevocably waived, released, relinquished, and discharged all Released Claims against the

Released Parties, regardless of whether such Releasing Party executes and delivers a proof of claim;

(b) shall be forever enjoined from prosecuting in any forum any Released Claims against any of the

Released Parties; and (c) agree and covenant not to sue any of the Released Parties on the basis of

any Released Claims or to assist any third party in commencing or maintaining any suit against any

Released Party related in any way to any Released Claims.

        17.     This Final Judgment and Order shall not affect, in any way, the right of the

Releasing Parties to pursue claims, if any, outside the scope of the Released Claims.

        18.     The Settlements, acts performed in furtherance of the Barclays Settlement and/or

documents executed in furtherance of the Barclays Settlement may not be deemed or used as

evidence of an admission or other statement supporting: (a) the validity of any claim made by Non-

Defendant OTC Plaintiffs, Barclays Class Members, or Class Counsel (including the

appropriateness of class certification); (b) any wrongdoing or liability of the Released Parties; or

(c) any fault or omission of the Released Parties in any court, administrative agency, or other

proceeding.

        19.     The Barclays Settlement shall not be offered or be admissible in evidence against

Released Parties in any action or proceeding, except in an action or proceeding that is in




                                                  -8-
      Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 10 of 14



furtherance of the Barclays Settlement’s terms or brought to enforce its terms. Notwithstanding

the foregoing, the Barclays Settlement may be filed in an action to enforce or interpret the terms of

the settlement and any other documents executed in connection with the performance of the

agreements embodied therein. The Released Parties may file the Barclays Settlement and/or this

Final Judgment and Order in any action that may be brought against them in order to support a

defense or counterclaim based on the principles of res judicata, collateral estoppel, full faith and

credit, release, good faith settlement, judgment bar, or reduction or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

        20.     Any order entered regarding the motion for attorneys’ fees and expenses in this

Action shall in no way disturb or affect this Final Judgment and Order and shall be considered

separate from this Final Judgment and Order.

        21.     If this Final Judgment and Order is set aside, materially modified, or overturned by

this Court or on appeal, and is not fully reinstated on further appeal, this Final Judgment and

Order shall be deemed vacated and shall have no force or effect whatsoever. In the event the

Barclays Settlement is terminated in accordance with its terms, is vacated, is not approved, or the

Effective Date fails to occur for any reason, then the Parties shall be deemed to have reverted to

their respective status as of the Execution Date without prejudice and shall comply with all

applicable provisions of the Barclays Settlement Agreement.

        22.     Without affecting the finality of this Final Judgment and Order in any way, this

Court hereby retains exclusive continuing jurisdiction over: (a) implementation of the Barclays

Settlement; (b) hearing and determining applications for attorneys’ fees, costs, expenses, and




                                                 -9-
        Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 11 of 14




service awards to the Non-Defendant OTC Plaintiffs; and (c) all parties hereto for the purpose of

construing, enforcing, and administering the Barclays Settlement.

        23.     To the extent permitted by law, the Court bars claims against the Released Parties

for contribution or indemnification (however denominated) for all or a portion of any amounts

paid or awarded in the Non-Defendant OTC Action by way of any settlement, judgment or

otherwise by any of the following:

        a.      Any of the other Defendants currently named in the Non-Defendant OTC Action;

        b.      Any other Person7 formerly named as a party in the Non-Defendant OTC Action;

                or

        c.      Any other Person subsequently added or joined as a party in the Non-Defendant

                OTC Action.

Notwithstanding the foregoing, should any court determine that any Defendant or Person is or

was legally entitled to any kind of contribution or indemnification from the Released Parties

arising out of or related to Released Claims, the Releasing Parties agree that any money judgment

subsequently obtained by the Releasing Parties against any Person or Defendant shall be reduced

to an amount such that, upon paying the entire amount, the Person or Defendant would have no

claim for contribution, indemnification, or similar claims (however denominated) against the

Released Parties.




    7
     Pursuant to Paragraph 2(x) of the Barclays Settlement Agreement, “Person” is defined as “An
individual, corporation, limited liability corporation, professional corporation, limited liability
partnership, partnership, limited partnership, association, joint stock company, estate, legal
representative, trust, unincorporated association, municipality, state, state agency, any entity that is
a creature of any state, any government or any political subdivision, authority, office, bureau or
agency of any government, and any business or legal entity, and any spouses, heirs, predecessors,
successors, representatives, or assignees of the foregoing.”



                                                 - 10 -
      Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 12 of 14




       24.     To the extent permitted by law, the Court bars claims by the Released Parties for

contribution or indemnification (however denominated) for all or a portion of any amounts paid

or awarded in the Non-Defendant OTC Action by way of any settlement, judgment or otherwise

against any of the following:

       a.      Any of the other Defendants currently named in the Non-Defendant OTC Action;

       b.      Any other Person formerly named as a party in the Non-Defendant OTC Action;

               or

       c.      Any other Person subsequently added or joined as a party in the Non-Defendant

               OTC Action.

       25.     There is no just reason for delay in the entry of this Final Judgment and Order, and

immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the

Federal Rules of Civil Procedure.

       IT IS SO ORDERED.



                27 2020
DATED: October ___,
                                             HON. NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                              - 11 -
     Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 13 of 14



                                      Exhibit A

               List of Requests to Opt-Out of the Barclays Settlement

1.  The City of Philadelphia, Pennsylvania
2.  The Pennsylvania Intergovernmental Cooperation Authority
3.  Salix Capital US, Inc.
4.  Darby Financial Products
5.  Capital Ventures International
6.  Prudential Investment Portfolios 2, f/k/a Dryden Core Investment Fund, o/b/o PGIM
    Core Short-Term Bond Fund (f/k/a Prudential Core Short-Term Bond Fund)
7. PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable Money Market Fund
8. National Credit Union Administration as liquidating agent for U.S. Central Federal
    Credit Union
9. National Credit Union Administration as liquidating agent for Western Corporate
    Federal Credit Union
10. National Credit Union Administration as liquidating agent for Members United
    Corporate Federal Credit Union
11. National Credit Union Administration as liquidating agent for Southwest Corporate
    Federal Credit Union
12. National Credit Union Administration as liquidating agent for Constitution Corporate
    Federal Credit Union.
13. The Charles Schwab Corporation
14. Charles Schwab Bank, N.A.
15. Charles Schwab & Co., Inc.
16. Schwab Money Market Fund, a series of The Charles Schwab Family of Funds
17. Schwab Value Advantage Money Fund, a series of the Charles Schwab Family of Funds
18. Schwab Retirement Advantage Money Fund, a series of the Charles Schwab Family of
    Funds
19. Schwab Investor Money Fund, a series of the Charles Schwab Family of Funds
20. Schwab Advisor Cash Reserves, a series of the Charles Schwab Family of Funds
21. Schwab Cash Reserves, a series of the Charles Schwab Family of Funds
22. Schwab U.S. Dollar Liquid Assets Fund, a series of the Charles Schwab Worldwide Funds,
    plc
23. Schwab Short-Term Bond Market Fund, a former series of Schwab Investments
24. Schwab Total Bond Market Fund, a former series of Schwab Investments
25. Schwab Yield Plus Fund, a former series of Schwab Investments;
26. Schwab YieldPlus Liquidation Trust
27. Federal Home Loan Mortgage Corporation
28. The Federal Deposit Insurance Corporation as Receiver for Amcore Bank, N.A.
29. The Federal Deposit Insurance Corporation as Receiver for IndyMac Bank, F.S.B.
30. The Federal Deposit Insurance Corporation as Receiver for Lydian Private Bank
31. The Federal Deposit Insurance Corporation as Receiver for Washington Mutual Bank
32. The Federal Deposit Insurance Corporation as Receiver for Westernbank Puerto Rico
33. Principal Financial Group, Inc.



                                         - 12 -
  Case 1:11-md-02262-NRB Document 3217 Filed 10/27/20 Page 14 of 14




34. Principal Commercial Funding II, LLC
35. Principal Mortgage Value Investors A, LLC
36. Principal Capital Interest Only I, LLC
37. Bay Area Toll Authority




                                         - 13 -
